Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 2, 4-6 and 8-10 are allowed, renumbered to claims 1-8, respectively.

The following is an examiner’s statement of reasons for allowance:

3GPP TS 36.213 V14.0.0, dated September 2016, discloses a UE is configured in different transmission mode with corresponding quasi co-location relationship with specific antenna ports (p. 85-86, section 7.1.9 and p. 253, section 9.1.4.2).

Sun et al. (US 2018/0048372 A1) discloses a UE is configured by a base station to receive non-coherent joint transmissions in a downlink control information (DCI), wherein the DCI includes mapping and quasi-co-location indicator providing RE mapping and QCL information, wherein the QCL information indicating antenna ports.

Kim et al. (US 2014/0321442 A1) discloses a base station a plurality of serving cells are assigned to a terminal by a base station, wherein serving cells are grouped into a timing advance (TA) group.



Prior arts of record disclose UE is configured with QCL relationship with antenna ports for serving cell.

Regarding claims 1, 5 and 9, prior arts of record fail to disclose “receiving, by the UE, measurement pilots from the base station by using beams of the at least two serving cells; and determining, by the UE based on the beams of the at least two serving cells, a QCL determining indication or a beam ID of a beam having target channel quality, wherein the QCL determining indication is a determining bit that is obtained by the UE through estimation and that is used to indicate whether the beams of the at least two serving cells meet a QCL relationship between spatial characteristic parameters”, as recited in claim 1, and similarly recited in claims 5 and 9, in combination with other claimed limitations.

Dependent claims 2, 4, 6, 8 and 10 are allowable based on their dependency on independent claims 1, 5 and 9, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yum et al. (US 2019/0373614 A1) discloses for a serving cell and a UE set to a transmission mode, one or more CSI-RS resource configurations may be configured for the UE (paragraph 87), wherein configuration includes UE assumption of quasi co-located (QCL) type B for CRS antenna ports and CSI-RS antenna ports, based on predefined parameters (paragraph 93).
Svedman et al. (US 2015/0334573 A1) discloses a set of antennas serving a cell are quasi co-located, meaning that the set of antennas are roughly in the same location even if they may not occupy exactly the same physical space (paragraph 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645